EXHIBIT 10.1




Lease Assignment/Contract Rework Services

Thomas Well Project




THIS PARTICIPATION AGREEMENT (“the Agreement”) is made and entered into
effective the 1st day of December, 2010, by and between  Innocent Inc. (INCT)  ,
2000 NE 22  nd  St. Wilton Manors, FL., 33305 (“Buyer”),  and  Sedunda
Oportunidad, LLC Ronald Davis (“in trust”)  ., (Seller) whose address is 4412
8th Street SW, Vero Beach, FL 32968, 772.584.3308, (“Purchaser”) and  Seller
 and  Purchaser  are sometimes collectively referred to herein as “  the Parties
 ”.

 

W I T N E S S E T H




WHEREAS, Purchaser desires to acquire operating Oil and Gas assets, and




WHEREAS, Seller is an individual that recently purchased Oil and Gas Lease
rights from a Portfolio Management Company (Original Agreement is attached) and
represents that he owns, controls, and have under agreement to acquire or option
to acquire or have working interests in certain Oil and Gas Leases, hereinafter
sometimes referred to as “Oil and Gas Leases” or contractually and more
specifically for this agreement the “Thomas Lease ”  located within the field
description as follows: 




The Seller represents it owns, controls, or has commitments to certain oil and
Gas leases, hereinafter sometimes referred to as “ Leases: or contractually as
the 1 Thomas Well # 1” located within the field description as follows;




Thomas Lease:




WHEREAS, the Seller represents that the Oil and Gas Leases – One well located:
Center of South Quarter Section 7, Township 24 North, Range 5 West, Garfield
County, Oklahoma




WHEREAS, Purchaser desires to acquire a 100% working interest in the “Thomas
Well # 1” that is currently needs reworking as per the AFE as indicated in
 “Exhibit B”.




WHEREAS, Purchaser has agreed that all rights, titles, interests and privileges
granted herein unto Purchaser and all rights and obligations attributable
thereto after the date hereof shall be owned and borne by Purchaser in the
percentage set forth in this agreement.




NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:




ARTICLE I 







Purchaser Oil and Gas Lease Working Interest




Following the receipt from Purchaser of a timely and duly executed original of
this Agreement, the tendering of payment specified in Article I.B. Herein below,
Seller will acknowledge the  Purchaser  has purchased Working Interest in the
oil and gas lease it acquires and made a part hereof, of the undivided One
Hundred Percent (100%) working interest and to the Oil and Gas Leases acquired
by Seller subject to the following terms, conditions, reservations and
limitations:




The above-mentioned Working Interest shall be made without warranty of any kind,
expressed or implied, except by, through and under Seller.




Said Working Interest shall be made subject to the terms, covenants and
conditions of the following:

 

·

The terms and provisions in the Oil and Gas Leases subject to this agreement;




·

The terms and provisions of this agreement;








--------------------------------------------------------------------------------




In the event any oil and gas lease acquired within the lease Area and subject to
this Agreement, covers less than the full undivided fee estate in the oil, gas
and associated hydrocarbons in the lands covered thereby, or in the event the
leasehold interest acquired covers less than 100.00% of the leasehold estate in
said lease, then as to such oil and gas lease the interest assigned and the
overriding royalty interests reserved herein shall be proportionately reduced as
to the interest acquired; and




Seller shall deliver to Purchaser as described in this document with 100%
working Interest from a net revenue interest of 82%. The difference goes to the
Landowner as Royalty.




The interest to be assigned to Purchaser and the interest reserved herein below
unto Seller shall be subject to their proportionate share of all royalties,
taxes and operating costs.




Consideration;




Purchaser

 

Working Interest %

 

Amount

Innocent Inc.

 

100%

 

$150,000.00




Payment for the Assignment Agreement/Working Interest is to be paid as follows;




The purchase price is $150,000.00 for 100% of the Lease Rights and the Company
will issue a 10% interest bearing Note Payable for the property and take control
on a as is and the well must be reworked to become fully operational.




Innocent Inc. must forward $75,000 to the Operator of the Thomas Lease for the
completion of piping to the main gas line and reworking the well.




Additional cost will be worked out with the Operator to bring to full production
capability by Innocent Inc.




When the initial payment of $75,000 has been paid to the Operator the Lease will
be assigned to the Purchaser. In the event, that within 90 days the funding for
the operational and well connection and reworking is not progressed to the
satisfaction of the seller, the note will be cancelled and the lease rights
returned to the seller and any rework/installation funding will be forfeited.




In-or-Out on Prospect Well Completions




All participating parties in the Initial Wells of a given Project elect to
complete said well and Purchaser cannot elect to non-consent the completion, the
rights of  Purchaser  for said Project shall, ipso facto, terminate and there
shall be an automatic reversion to  Seller  of all rights, titles and interests
assigned to  Purchaser  pursuant to the terms and provisions of this Agreement.
Such interest shall be free and clear of all leasehold burdens, liens and
encumbrances not specifically authorized in this agreement.




ARTICLE II

 

Operating Agreement

 

It is agreed that the execution of this agreement by the parties hereto shall
also constitute acceptance of the terms of an industry standard Operating
Agreement, and said Operating Agreement shall become effective as of the date
hereof as to all operations and other activities conducted on the Contract Area
described therein. In the event of conflict or inconsistency between the terms
and provisions of this agreement and those of the Operating Agreement, it is
stipulated that the terms and provisions of this agreement shall prevail.








--------------------------------------------------------------------------------




ARTICLE III

 

Area of Mutual Interest

 

The “ Thomas Well #1” leases and any new lease to be acquired under this
agreement, identified within the legal descriptions above, shall be designated
as an Area of Mutual Interest (“AMI”) which shall expire on the termination of
this Agreement. If any party hereunder acquires any interest within the AMI, the
acquiring party will notify the non-acquiring party in writing of the terms of
the acquisition and any costs and/or obligations incurred pursuant thereto
within fifteen (15) days following the acquisition. The non-acquiring party will
elect in writing within thirty (30) days from its receipt of such notice, as to
its election to participate or not participate with its proportionate share of
the acquisition. Each non-acquiring party’s election to participate will be
accompanied by payment of its share of costs associated with the acquisition. If
the non-acquiring party elects not to participate with its proportionate share
of the acquisition, the acquiring party may retain the interest for its own
benefit.




The non-acquiring party’s failure to respond and make payment within the
designated time frame shall be deemed an election not to participate in the
acquisition. If the interest acquired covers lands lying partially inside and
partially outside the boundaries of the AMI, the acquiring party shall offer the
entirety of such interest to the non-acquiring party. If a non-acquiring party
acquires its proportionate share of such interest, the lands lying outside the
AMI and covered by the interest acquired, shall become a part of the “  Thomas
Well # 1” Lease and any new lease to be acquired  subject to this Agreement and
the AMI shall be enlarged to include said lands. Each lease, right, title or
interest acquired under the terms of this AMI shall be subject solely to the
burdens specified in this agreement and shall include specifically the carried
working Interest specified in herein above.




The prospect needs to be evaluated by Purchaser’s verification efforts with the
understanding that a certain amount of risk is involved in the search and joint
venture of oil production in this field despite third party geological reports
and efforts by Seller to determine that there are economic quantities of oil to
be produced from the  “Thomas Lease” lease or any new lease to be acquired under
this agreement.




Seller does not normally deal with individuals or companies who are not other
oil companies or experienced service contractors or sophisticated investors, and
it is understood all parties have experience in the oil and gas industry or
understand the risks associated with doing business within that industry.




Seller acquired the property but has no first-hand experience and was relying on
the Operator to finalize the start-up and maintain the property, sell was
acquired for investment property.




ARTICLE IV

 

Miscellaneous




A. Paragraph Headings

 

The paragraph headings inserted in this agreement are utilized solely for
reference purposes and do not constitute substantive matter to be considered in
construing the terms of this agreement.




B. Time is of the Essence




It is specifically understood and agreed that time is of the essence hereof.




C. Liability




All liability hereunder shall be several and not joint or collective. It is not
the purpose of this agreement to create a Partnership for a specific purpose,
joint venture ,  or any other relationship, which would render the parties
liable as Parties, associates, or joint ventures.








--------------------------------------------------------------------------------




D. Reassignment




If any party hereto desires to release, surrender, abandon or let expire any of
the Oil and Gas Leases, it shall first give the other parties sixty (60) days
advance written notice thereof and the other parties shall have the right at
their option to receive an assignment of said lease(s) at no cost to the parties
receiving the assignment




E. Entire Agreement




This agreement contains the entire agreement between the parties hereto relative
to the “Thomas Well # 1” lease and a  new lease to be acquired  outlined as
described in legal descriptions above. Any prior agreements, promises,
negotiations or representations not expressly set forth in this agreement are of
no force and effect. No variations, modifications, or changes herein or hereof
shall be effective unless evidenced by a written document executed by the
parties hereto.




F. Counterparts

 

This agreement may be executed in any number of counterparts and each
counterpart so executed shall have the same force and effect as an original
instrument and as if all of the parties to the aggregate counterparts had signed
the same instrument, provided that this agreement shall not be effective, as to
any party until executed by the party hereto.




G. Binding Agreement

 

The terms, covenants and conditions of this agreement shall be binding upon and
shall inure to the benefit of the parties hereto and to their respective heirs,
devises, legal representatives, successors and assigns, and such terms,
covenants and conditions shall be deemed covenants running with the land;
however, it is stipulated that no assignment or transfer by  Purchaser  however
accomplished, of any right, title or interest acquired hereunder shall relieve
 Purchaser  of any liability or obligation previously incurred unless otherwise
agreed to in writing by the parties subject hereto.




H. News Releases




Any party hereto desiring to issue a news release concerning operations
conducted on the Contract Area shall provide the other parties hereto with
copies of the proposed release and no such news release shall be issued without
first obtaining the written consent of all parties hereto which consent shall
not be unreasonable withheld. The foregoing notwithstanding, unless the other
parties object in writing to a proposed news release or the contents thereof
within 24 hours after receipt of same, any party failing to object within the
time provided will be conclusively presumed to have approved the proposed news
release. The leases shall be referred to as the GP Project for identification
purposes.




I. Notices/Information




All notices or information authorized or required between the parties and
required by the provisions of this agreement or the operating Agreement, unless
otherwise specifically provided, shall be given in writing by email or mail,
postage or charges prepaid, or by telex or facsimile and addressed to the party
to whom the notice is given at the address listed in the Preamble of this
agreement. The originating notice given under any provision hereof or in the
Operating Agreement shall be deemed given only when received by the party to
whom such notice is directed, and the time for such party to give any notice in
response thereto shall run from the date and time the originating notice is
received.




K. Termination




This agreement terminates if the parties mutually agree or automatically by the
seller if the purchase price is not fully settled as outlined under the payment
terms in paragraph 3B above or unless other payment terms are agreed to by the
 Purchaser.








--------------------------------------------------------------------------------




L. Governing Law




This Working Interest Purchase and Sale Agreement shall be governed by and
construed in accordance with the State Laws of OK in the United States of
America. The Purchaser hereby irrevocably attorneys to the jurisdiction of the
courts in the State of OK, USA with respect to any matters arising out of this
Participation Agreement and Working Interest







IN WITNESS WHEREOF, this instrument is executed in duplicate by each of the
parties hereto as of the date hereinabove first written.







Purchaser: Innocent Inc.




By: /s/Wayne A Doss                   

Dated: December 1, 2010

Wayne A Doss (CEO/CFO)




Seller: Ronald Davis




By: /s/Ronald Davis                    

Dated: December 1, 2010

Ronald Davis (Seller)

Sedunda Oportunidad, LLC









